RENDERED: MARCH 18, 2022; 10:00 A.M.
                              TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                  NO. 2021-CA-0201-MR

MARY EVANS                                                          APPELLANT


                 APPEAL FROM HOPKINS CIRCUIT COURT
v.           HONORABLE CHRISTOPHER BRYAN OGLESBY, JUDGE
                        ACTION NO. 20-CI-00703


BAPTIST HEALTH MADISONVILLE                                           APPELLEE


                                       OPINION
                                      AFFIRMING

                                     ** ** ** ** **

BEFORE: CALDWELL, COMBS, AND L. THOMPSON, JUDGES.

COMBS, JUDGE: Mary Evans appeals an order of the Hopkins Circuit Court that

dismissed (without prejudice) her lawsuit against Baptist Health Madisonville

(Baptist Health or the hospital). The dismissal was based upon Evans’s failure to

comply with provisions of KRS1 411.167. In an action against a hospital for

negligence or malpractice, the provisions of KRS 411.167 require that the



1
    Kentucky Revised Statutes.
complaint simultaneously be accompanied by a certificate of merit or, in the

alternative, an affidavit or declaration that no cause of action is asserted for which

expert testimony is required.

            On appeal, Evans argues that the trial court erred by concluding that

the provisions of KRS 411.167 were applicable. She also argues that the statute is

unconstitutional where applied to ordinary negligence claims asserted against

hospitals. Finally, Evans argues that the court should have permitted a period of

discovery to determine whether the action was one for medical malpractice or

ordinary negligence. After our review, we affirm.

             On December 23, 2020, Evans filed a civil action against Baptist

Health. In her complaint, Evans alleged that she visited the hospital on December

27, 2019. She alleged that she sought medical treatment in the hospital’s

emergency room because she was experiencing seizures and that she continued to

experience symptoms while in the emergency room. Evans explained that she was

accompanied to the emergency room by her husband and was seated in a wheel-

chair so she would not fall. Evans alleged that when she asked to visit the

restroom, hospital staff ordered her to walk there. She alleged that as she walked

to the restroom, she suffered a seizure, fell to the floor, and suffered severe injury.

She alleged that hospital staff “knew or with any training whatsoever would have

known [Evans] should not have been required to self-ambulate given the symptoms


                                          -2-
she presented.” She alleged that the negligence of hospital staff was a substantial

factor in causing her injuries.

                Baptist Health answered the complaint on January 7, 2021. It also

filed a motion to dismiss pursuant to the provisions of CR2 12.02. The hospital

argued that the complaint was insufficient to state a claim for which relief could be

granted and that the trial court’s jurisdiction had not been properly invoked

because Evans failed to comply with the mandatory, simultaneous filing

requirements of KRS 411.167.

                In her response, Evans argued that the motion should be denied. She

contended that as she had yet to receive medical treatment at the time of her fall,

her action was not one for medical negligence. She argued that the provisions of

KRS 411.167 are not triggered where medical care was not provided before the

injury occurred. Therefore, she concluded that her action was not subject to the

mandatory filing requirements of KRS 411.167.

                Baptist Health filed a reply. Quoting both from the complaint filed by

Evans and from her counsel’s correspondence to the hospital’s attorney, Baptist

Health argued that the action was clearly subject to the filing requirement of KRS

411.167.




2
    Kentucky Rules of Civil Procedure.

                                           -3-
             Following a hearing, the Hopkins Circuit Court concluded that the

failure of Evans to comply with the requirements of KRS 411.167 compelled

dismissal of her complaint. The court’s order dismissing, without prejudice, was

entered on January 21, 2021. This appeal followed.

             The construction and application of statutes is a matter of law. KL &

JL Investments, Inc. v. Lynch, 472 S.W.3d 540 (Ky. App. 2015). Consequently, we

review the circuit court’s order de novo. Under de novo review, we do not defer to

the trial court’s application of the law to established facts. Cinelli v. Ward, 997

S.W.2d 474 (Ky. App. 1998).

             KRS 411.167 provides that a plaintiff who brings a negligence or

malpractice claim against a hospital must file a certificate of merit with the

complaint in the court in which the action is commenced. KRS 411.167(1). A

certificate of merit is an affidavit or declaration that the plaintiff has consulted with

at least one qualified expert who has concluded -- after review and consultation --

that there is a reasonable basis to bring the action. KRS 411.167(2)(a). In

specified circumstances, the plaintiff may instead file a declaration or affidavit

establishing that she was unable to locate an expert. KRS 411.167(2)(b), (c).

             A certificate of merit is not required where the plaintiff intends to rely

solely on a cause of action for which expert testimony is not necessary. KRS

411.167(4). Under those circumstances, “the complaint shall be accompanied by


                                           -4-
an affidavit or declaration that no cause of action is asserted for which expert

testimony is required.” Id.

             Evans argues that the provisions of KRS 411.167 are inapplicable

because this case is essentially “a cross between a simple negligence action and a

premises liability case” and that it is not a medical negligence action. She

contends that the circuit court simply misinterpreted the nature of her complaint.

However, a review of the complaint and Evans’s representations to the hospital’s

counsel negates this argument.

             In correspondence dated March 25, 2020, counsel for Evans explained

to the hospital’s counsel that he was writing to “get things started.” He attributed

Evans’s injuries to hospital staff’s instruction to the patient to “ambulate without a

wheelchair when she presented symptoms of seizures.” He seemed to imply that

the matter required review by an expert or expert testimony, explaining that

“[g]iven the recent shutdown[,] it has been difficult for me to contact experts for

review.”

             In her complaint, Evans alleged that the hospital and its employees

“had a duty to exercise reasonable care and common sense in dealing with

[Evans]” and that “[t]here were no medical services provided at the time of the

incident that caused or contributed to the damages complained herein.” However,

she also alleged as follows:


                                          -5-
             4. At all times relevant herein, the medical doctors,
             nurses, staff and other personnel involved in the care of
             Mary Evans were employees, servants, agents, and
             ostensible agents of [the hospital] and all of these
             individuals acted within the scope of their employment in
             connection with the treatment, care, and direction of
             Mary Evans.

             5. The negligence of such individuals is imputed to [the
             hospital], and [the hospital] is otherwise liable for
             damages to [Mary Evans] based on the conduct of such
             individuals.

             These numbered paragraphs indicate that Evans intended to base her

cause of action against the hospital upon the alleged professional negligence of the

health care providers involved in her care. Evans alleged that despite her

symptoms, hospital staff negligently instructed her to walk to the restroom,

ignoring her protests. Evans charged that hospital staff “knew or with any training

whatsoever would have known [Evans] should not have been required to self-

ambulate given the symptoms she presented.”

             A review of our opinion in Chamis v. Ashland Hospital Corporation,

532 S.W.3d 652 (Ky. App. 2017), is instructive. In Chamis, we considered

whether expert testimony was needed to establish a hospital’s standard of care, its

breach of the standard of care, and the resulting injury where the plaintiff alleged

that hospital staff negligently allowed her decedent to fall from a bed. In our

analysis, we accepted the hospital’s position that the matter was not a “slip and

fall” case but rather a medical malpractice case due to the nature of the claims --

                                         -6-
negligence and failure to meet the standard of care. Id. at 656. We agreed that

expert testimony was required to establish the degree of care and skill expected and

that the patient had fallen because hospital staff breached the standard of care. Id.

at 657. In dicta, we noted that determining whether the patient should have

ambulated only with the assistance of two persons was an exercise in professional

judgment. Id. Where the plaintiff alleged that staff members were negligent by

failing to take reasonable steps to protect the patient, we specifically held that the

matter was not an ordinary negligence case. Id.

             Regardless of whether we conclude that Evans’s action against Baptist

Health is one for ordinary negligence or one for malpractice, the circuit court did

not err by concluding that the provisions of KRS 411.167 applied. In an action

against a hospital for negligence or malpractice, KRS 411.167(1) requires the filing

of a certificate of merit. On the other hand, even if we were to conclude that

Evans’s complaint stated a cause of action for ordinary negligence (for which

expert testimony would not be required), the provisions of KRS 411.167(4) would

nonetheless still apply. KRS 411.167(4) requires the complaint to be accompanied

by an “affidavit or declaration that no cause of action is asserted for which expert

testimony is required.” No such affidavit or declaration was filed in the trial court.

             Next, without citing any authority in support of the argument or

stating how the issue was preserved for our review, Evans states in a short


                                          -7-
paragraph that KRS 411.167 is unconstitutional where it is applied to ordinary

negligence claims asserted against hospitals. Because the issue is not properly

before us, we are precluded from addressing it.

             The provisions of KRS 418.075 require the Attorney General to

be notified of any constitutional challenge to a statute. Evans’s brief fails to

specify how and when the Attorney General was notified of her constitutional

challenge. In reviewing the record, we do not see that either the complaint or the

notice of appeal was served on the Attorney General. Compliance with KRS

418.075 is mandatory; appellate courts demand strict compliance with its

provisions. A.H. v. Louisville Metro Government, 612 S.W.3d 902 (Ky. 2020).

Our review of this issue is prohibited. Id.

             Finally, Evans argues that the court should have permitted a period of

discovery to determine whether the action was one for medical malpractice or

ordinary negligence. However, in light of our analysis above, we conclude that

such an exercise would have been futile and inconclusive.

             We note that Evans did not seek to amend her complaint to attach the

certificate or affidavit. Therefore, we are compelled to conclude that her failure to

comply with the clear requirements of KRS 411.167 warranted the trial court’s

decision to dismiss the action without prejudice.

             The judgment of the Hopkins Circuit Court is affirmed.


                                         -8-
           ALL CONCUR.



BRIEF FOR APPELLANT:      BRIEF FOR APPELLEE:

Daniel Sherman            Charles G. Franklin
Greenville, Kentucky      Madisonville, Kentucky




                         -9-